DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 02/18/2021.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to inventprovisions. 
Information Disclosure Statement
Non-patent literature document in Information Disclosure Statements dated 05/06/2019 were lined-through for not listing the publication date.
Claim Objections
Claim 20 is objected to because of the following informalities:  line 3 “athe tendinous arch” needs to be corrected to –[[athe] a tendinous arch.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 9-11 in line 2 the limitation "the urethra".  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Examined dependent claims 1-6, 9-20  are rejected on the ground of nonstatutory double patenting as being unpatentable claims of patent granted to US 10314681 B2 to Lund; Robert E. et al., (hereinafter referred to as “Lund”)  in view of  Catanese; Joseph III et al.  (Pub. No.: US 20060265042 A1, hereinafter referred to as "Catanese ").
As per independent examined Claim 1, examined Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Lund in view of Cantanese. Although Examined claim 1 and patented claim 1 at issue are not identical, they are not patentably distinct from each other because examined claim 1 as recited is generic to and fully encompasses patented claim 1 recited limitations except for the limitation a stop member operatively coupled to the extension member which is disclosed by Cantanese (Catanese in at least fig. 2, fig. 4, [0161-0162], [0170]   discloses at least a stop member/attachment mechanisms  operatively coupled to the extension member 16. Also see at least  Cantanese [0161] “The distal tip of connector 16 is enlarged… This attaches connector 16 to tube 18. Tube 18 may comprise one or more additional attachment mechanisms to attach a distal region of connector 16 to tube 18… the distal region of connector 16 is attached to tube 18 by one or more inwardly opening flaps 20 … Flaps 20 grip connector 16 and thus prevent the relative motion of connector 16 and tube 18; [0162] “Proximal anchor 14 further comprises an attachment mechanism to attach connector 16 to tube 24. … the attachment mechanism comprises a lock pin that frictionally attaches connector 16 to tube 24”; [0170] “Distal anchor 12 and/or connector 16 comprise one or attachment mechanisms to attach distal anchor 12 to connector 16. In the embodiment shown in FIG. 2A, the attachment mechanism comprises an enlarged distal tip of connector 16. … The enlarged distal tip anchors connector 16 to tube 18. … Other examples of attachment mechanisms include, but are not limited to one or more knots on connector 16, one or more turnbuckles on connector 16, crimped regions of distal anchor 12, additional crimping elements that crimp onto the outer surface of connector 16, or crimping elements that fit inside the tube, etc.” emphasis added. Also see fig. 4A-4G disclosing stop member/attachment mechanism including locking tab/pin, slot, flap; fig.  4I-4J, 4S-4X disclosing stop member/attachment mechanism including restriction crimps 132/150; fig. 4K-4R disclosing stop member/attachment mechanism including wedging elements 134/144; fig. 4Y-4Z disclosing stop member/attachment mechanism including anchoring ring and external groove/slot; fig. 4AD disclosing stop member/attachment mechanism including lumen plug 164; fig. 4AK, 4L disclosing stop member/attachment mechanism including inwardly opening flaps 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify incontinence device of patented claim 1 to include a stop member operatively coupled to the extension member as taught by Cantanese.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of preventing and controlling relative motion of extension member and anchor (Cantanese, [0161-0162]]).  

As per dependent examined Claim 2, examined Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Lund in view of Cantanese as a whole. Although the examined claim 2 and patented claim 2 at issue are not identical, they 

As per dependent examined Claim 3, examined Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Lund as a whole. Although the examined claim 3 and patented claim 3 at issue are not identical, they are not patentably distinct from each other because examined claim 3 as recited is generic to and fully encompasses patented claim 3 recited limitations.

As per dependent examined Claim 4, examined Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Lund as a whole. Although the examined claim 4 and patented claim 1 at issue are not identical, they are not patentably distinct from each other because examined claim 4 as recited is generic to and fully encompasses patented claim 1 recited limitations.

As per dependent examined Claim 5, examined Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Lund as a whole. Although the examined claim 5 and patented claim 4 at issue are not identical, they are not patentably distinct from each other because examined claim 5 as recited is generic to and fully encompasses patented claim 4 recited limitations.

As per dependent examined Claim 6, examined Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Lund as a whole. Although 

As per dependent examined Claim 9, examined Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Lund as a whole. Although the examined claim 9 and patented claim 8 at issue are not identical, they are not patentably distinct from each other because examined claim 9 as recited is generic to and fully encompasses patented claim 8 recited limitations.

As per dependent examined Claim 10, examined Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Lund as a whole. Although the examined claim 10 and patented claim 9 at issue are not identical, they are not patentably distinct from each other because examined claim 10 as recited is generic to and fully encompasses patented claim 9 recited limitations.

As per dependent examined Claim 11, examined Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Lund as a whole. Although the examined claim 11 and patented claim 10 at issue are not identical, they are not patentably distinct from each other because examined claim 11 as recited is generic to and fully encompasses patented claim 10 recited limitations.

As per dependent examined Claim 12, examined Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of Lund as a whole. Although the examined claim 12 and patented claim 11 at issue are not identical, they are not patentably distinct from each other because examined claim 12 as recited is generic to and fully encompasses patented claim 11 recited limitations.

As per dependent examined Claim 13, examined Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Lund as a whole. Although the examined claim 13 and patented claim 12 at issue are not identical, they are not patentably distinct from each other because examined claim 13 as recited is generic to and fully encompasses patented claim 12 recited limitations.

As per dependent examined Claim 14, examined Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of Lund as a whole. Although the examined claim 14 and patented claim 13 at issue are not identical, they are not patentably distinct from each other because examined claim 14 as recited is generic to and fully encompasses patented claim 13 recited limitations.

As per independent examined Claim 15, examined Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Lund in view of Cantanese. Although Examined claim 15 and patented claim 14 at issue are not identical, they are not patentably distinct from each other because examined claim 15 as recited is generic to and fully encompasses patented claim 14 recited limitations except for the limitation a stop distal tip of connector 16 is enlarged… This attaches connector 16 to tube 18. Tube 18 may comprise one or more additional attachment mechanisms to attach a distal region of connector 16 to tube 18… the distal region of connector 16 is attached to tube 18 by one or more inwardly opening flaps 20 … Flaps 20 grip connector 16 and thus prevent the relative motion of connector 16 and tube 18; [0162] “Proximal anchor 14 further comprises an attachment mechanism to attach connector 16 to tube 24. … the attachment mechanism comprises a lock pin that frictionally attaches connector 16 to tube 24”; [0170] “Distal anchor 12 and/or connector 16 comprise one or more attachment mechanisms to attach distal anchor 12 to connector 16. In the embodiment shown in FIG. 2A, the attachment mechanism comprises an enlarged distal tip of connector 16. … The enlarged distal tip anchors connector 16 to tube 18. … Other examples of attachment mechanisms include, but are not limited to one or more knots on connector 16, one or more turnbuckles on connector 16, crimped regions of distal anchor 12, additional crimping elements that crimp onto the outer surface of connector 16, or crimping elements that fit inside the tube, etc.” emphasis added. Also see fig. 4A-4G disclosing stop member/attachment mechanism including locking tab/pin, slot, flap; fig.  4I-4J, 4S-4X disclosing stop member/attachment mechanism including restriction crimps 132/150; fig. 4K-4R disclosing stop member/attachment mechanism including wedging elements 134/144; fig. 4Y-4Z disclosing stop member/attachment mechanism including anchoring ring and external groove/slot; fig. 4AD disclosing stop member/attachment mechanism including lumen plug 164; fig. 4AK, 4L disclosing stop member/attachment mechanism including inwardly opening flaps 20).


As per dependent examined Claim 16, examined Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Lund as a whole. Although the examined claim 16 and patented claim 15 at issue are not identical, they are not patentably distinct from each other because examined claim 16 as recited is generic to and fully encompasses patented claim 15 recited limitations.

As per dependent examined Claim 17, examined Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of Lund as a whole. Although the examined claim 17 and patented claim 16 at issue are not identical, they are not patentably distinct from each other because examined claim 17 as recited is generic to and fully encompasses patented claim 16 recited limitations.

As per dependent examined Claim 18, examined Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of Lund as a whole. Although the examined claim 18 and patented claim 17 at issue are not identical, they are not patentably 

As per dependent examined Claim 19, examined Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of Lund as a whole. Although the examined claim 19 and patented claim 18 at issue are not identical, they are not patentably distinct from each other because examined claim 19 as recited is generic to and fully encompasses patented claim 18 recited limitations.

As per dependent examined Claim 20, examined Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of Lund as a whole. Although the examined claim 20 and patented claim 19 at issue are not identical, they are not patentably distinct from each other because examined claim 20 as recited is generic to and fully encompasses patented claim 19 recited limitations.

Claim Rejections - 35 U.S.C. § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 9-13 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Catanese; Joseph III et al.  (Pub. No.: US 20060265042 A1, hereinafter referred to as " Catanese ").
As per independent Claim 1, Catanese discloses a system for treating incontinence in a patient(Catanese in at least abstract, fig. 1B, 1C, 2, 4, 8O, 8P, [0002], [0040-0043], [0160-0163], [0185],[0223],[0261],[0285-0286], [0290-0291], [0295-0297] for example discloses relevant 
a first implant device having at least one first medial anchor having portion engageable with a portion of a perineal membrane, a first distal anchor, a first extension member operably connecting the at least one first medial anchor and the first distal anchor(Here, the claim recitation  after “engageable”  is being interpreted as intended use/functional limitation and as such, a prior art structure that has ability to so perform the function would read on the limitation. See also MPEP § 2111.04. Nonetheless, Catanese in at least fig. 1B, 1C, 8O, 8P, [0041-0042], [0160-0162], [0261], [0285-0286],[0296] for example discloses a first implant device 10 having at least one first medial anchor  14 having a portion directly/indirectly engageable with a portion of a perineal membrane, a first distal anchor 12, a first extension member 16 operably connecting the at least one first medial anchor 14 and the first distal anchor 12); and 
a stop member operatively coupled to the extension member (Catanese in at least fig. 2, fig. 4, [0161-0162], [0170] discloses at least a stop member/attachment mechanisms  operatively coupled to the extension member 16. Also see at least  Cantanese [0161] “The distal tip of connector 16 is enlarged… This attaches connector 16 to tube 18. Tube 18 may comprise one or more additional attachment mechanisms to attach a distal region of connector 16 to tube 18… the distal region of connector 16 is attached to tube 18 by one or more inwardly opening flaps 20 … Flaps 20 grip connector 16 and thus prevent the relative motion of connector 16 and tube 18; [0162] “Proximal anchor 14 further comprises an attachment mechanism to attach connector 16 to tube 24. … the attachment mechanism comprises a lock pin that frictionally attaches connector 16 to tube 24”; [0170] “Distal anchor 12 and/or connector 16 comprise one or more attachment mechanisms to attach distal anchor 12 to connector 16. In the embodiment shown in enlarged distal tip of connector 16. … The enlarged distal tip anchors connector 16 to tube 18. … Other examples of attachment mechanisms include, but are not limited to one or more knots on connector 16, one or more turnbuckles on connector 16, crimped regions of distal anchor 12, additional crimping elements that crimp onto the outer surface of connector 16, or crimping elements that fit inside the tube, etc.” emphasis added. Also see fig. 4A-4G disclosing stop member /attachment mechanism including locking tab/pin, slot, flap; fig.  4I-4J, 4S-4X disclosing stop member /attachment mechanism including restriction crimps 132/150; fig. 4K-4R disclosing stop member /attachment mechanism including wedging elements 134/144; fig. 4Y-4Z disclosing stop member /attachment mechanism including anchoring ring and external groove/slot; fig. 4AD disclosing stop member /attachment mechanism including lumen plug 164; fig. 4AK, 4L disclosing stop member /attachment mechanism including inwardly opening flaps 20); and 
a second implant device physically separate from the first implant device and having at least one second medial anchor having portion, a second distal anchor, and a second extension member operably connecting the second medial anchor and the second distal anchor, the second medial anchor adapted to engage a portion of the perineal membrane separate from the first medical anchor (Here, the claim recitation  after “engageable”  is being interpreted as intended use/functional limitation and as such, a prior art structure that has ability to so perform the function would read on the limitation. See also MPEP § 2111.04. Nonetheless, Catanese in at least fig. 1B, 1C, 8O, 8P, [0041-0042], [0160-0162], [0261], [0285-0286], [0296] for example discloses a second implant device 10 physically separate from the first implant device and having at least one second medial anchor 14 having a portion, a second distal anchor 12, and a second extension member  16 operably connecting the second medial anchor 14  and the second distal 
Catanese does not necessarily require anchor having a pivotable toggle portion.
 However, Catanese discloses other embodiments which disclose  anchor having a pivotable toggle portion(First, Examiner notes that the specification is silent as to the criticality of the recited “toggle” anchor. The Applicants in page 27 lines 19-23 state "The medial or proximal anchor 14 can include a "toggle" anchor, …Other anchoring devices and methods can be employed with the present invention as well". Nonetheless, Catanese in at least fig. 1C, fig. 1E-1G , fig. 6H, [0162],[0185],[0223], [0203], [0255], [0290-0291], [0295-0297] for example discloses anchors that use flap connection/attachment mechanisms ( [0162]), use lock pin attachment mechanisms([0162], [0203]), may be elastic, manufactured of elastic material i.e. bendable/pivotable ([0162], [0290], are capable of being positioned within lumen of delivery tools during implantation([0185], fig. 1E-1G,  [0223]) and anchor flipping/orienting perpendicular to connector ([0255], fig. 6H ) i.e. anchors with pivotable toggle portion).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the anchors of Catanese with pivotable anchors as claimed in order to minimal invasively, enable and ease introducer-delivery device assisted intralumenal delivery of anchors to desired target sites and to enable desired to lift, compress, support or reposition of tissues or organs within the body with less intraoperative trauma, less post-operative discomfort and/or shorter recovery times (Catanese, para.[0040], [0043]).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the anchors of Catanese with  pivotable anchors (Catanese in at least [0160-0162],[0185],[0223], [0290-0291], [0295-0297]) as claimed as a matter of simple substitution of prior art disclosed 

As per Claim 2, Catanese as a whole further discloses system wherein the first extension member includes a suture (Catanese in at least [0041], [0161-0162],[0291] for example discloses the first extension member/connector 16 includes a suture ). 

As per Claim 3, Catanese as a whole further discloses system wherein the first extension member is selected from a group consisting of: a braided member, an elongated mesh, a flexible rod, a rigid rod and a length-adjustable member (Catanese in at least [0041], [0162],[0223],[0291] for example discloses wherein the first extension member/connector 16 is selected from a group consisting of: a braided member, an elongated mesh, a flexible rod, a rigid rod and a length-adjustable member). 

As per Claim 4, Catanese as a whole further discloses system wherein the first distal anchor includes a first array of anchors, each of the first array of anchors having expandable barbs and being operably connected to the first extension member(Catanese in fig. 1C, fig. 8O, fig. 8P, [0161],[0285-0286] for example discloses the first distal anchor 12 includes a first array of anchors/flaps 20, each of the first array of anchors/flaps 20 having expandable barbs and being operably connected to the first extension member 16). 

As per Claim 5, Catanese as a whole further discloses system further including an introduction needle having a lumen extending therethrough, wherein at least the first array of anchors are adapted to traverse the lumen in a compressed state(Catanese in at least fig. 1E. 1F, 3I-3K,[0043], [0163-0164], [0185],[0203],[0223],[0286] discloses an delivery device/introduction needle having a lumen extending therethrough, wherein the anchors are disposed in the lumen during delivery and during anchoring of device to desired anatomical site which suggests at least the first array of anchors/flaps  are adapted to traverse the lumen in a compressed state). 

As per Claim 6, Catanese as a whole further discloses system wherein the second distal anchor includes a second array of anchors, each of the second array of anchors having expandable barbs and being operably connected to the second extension member (Catanese in fig. 1C, fig. 8O, fig. 8P, [0161], [0285-0286] for example discloses the second distal anchor 12 includes a second array of anchors/flaps 20, each of the second array of anchors/flaps 20 having expandable barbs and being operably connected to the second extension member 16). 

As per Claim 9, Catanese as a whole further discloses system wherein the portion of the perineal membrane engaged by the at least one first medial anchor is on a side of the urethra (Catanese in at least fig. 1C, fig. 8O, fig. 8P, [0041], [0160], [0163], [0261], [0285-0286]). 

As per Claim 10, Catanese as a whole further discloses system wherein the portion of the perineal membrane engaged by the at least one first medial anchor is above the urethra (Catanese in at least fig. 1C, fig. 8O, fig. 8P, [0041], [0160], [0163], [0261],[0285-0286]). 

As per Claim 11, Catanese as a whole further discloses system wherein the portion of the perineal membrane engaged by the at least one first medial anchor is below the urethra (Catanese in at least fig. 1C, fig. 8O, fig. 8P, [0041], [0160], [0163], [0261], [0285-0286]). 

As per Claim 12, Catanese as a whole further discloses system wherein the first distal anchor is adapted to engage a target tissue site selected from the group consisting of: an obturator foramen, obturator internus, abdominal fascia, sacrospinous ligament, prepubic fascia, rectus fascia, a tendinous arch of a levator ani, a Cooper's ligament, and a pubic symphysis cartilage (Catanese in at least fig. 1B, fig. 8P, [0160], [0153], [0261], [0283], [0286], [0296]). 

As per Claim 13, Catanese as a whole further discloses system wherein the at least one first medial anchor or the first distal anchor include an adhesive to assist in tissue engagement (Catanese in at least [0161], [0170], [0176], [0179], [0222] discloses wherein the at least one first medial anchor or the first distal anchor include an biocompatible adhesive that indirectly/directly to assist in tissue engagement). 

As per independent Claim 15, Catanese discloses a system for treating incontinence in a patient(Catanese in at least abstract, fig. 1B, 1C, 2, 4, 8O, 8P, [0002], [0040-0043], [0160-0163], [0185],[0223],[0261],[0285-0286], [0290-0291], [0295-0297] for example discloses a system for treating incontinence in a patient. More specifically, Catanese in at least 1B, 1C, Fig. 80, [0041-0043] for example discloses  a system for treating incontinence in a patient), comprising: 

a stop member operatively coupled to the extension member (Catanese in at least fig. 2, fig. 4, [0161-0162], [0170]   discloses at least a stop member/attachment mechanisms  operatively coupled to the extension member 16. Also see at least  Cantanese [0161] “The distal tip of connector 16 is enlarged… This attaches connector 16 to tube 18. Tube 18 may comprise one or more additional attachment mechanisms to attach a distal region of connector 16 to tube 18… the distal region of connector 16 is attached to tube 18 by one or more inwardly opening flaps 20 … Flaps 20 grip connector 16 and thus prevent the relative motion of connector 16 and tube 18; [0162] “Proximal anchor 14 further comprises an attachment mechanism to attach connector 16 to tube 24. … the attachment mechanism comprises a lock pin that frictionally attaches connector 16 to tube 24”; [0170] “Distal anchor 12 and/or connector 16 comprise one or more attachment mechanisms to attach distal anchor 12 to connector 16. In the embodiment shown in FIG. 2A, the attachment mechanism comprises an enlarged distal tip of connector 16. … The enlarged distal tip anchors connector 16 to tube 18. … Other examples of attachment mechanisms include, but are not limited to one or more knots on connector 16, one or more turnbuckles on connector 16, crimped regions of distal anchor 12, additional crimping elements that crimp onto the outer surface of connector 16, or crimping elements that fit inside the tube, etc.” emphasis added. Also see fig. 4A-4G disclosing stop member/attachment mechanism including locking tab/pin, slot, flap; fig.  4I-4J, 4S-4X disclosing stop member/attachment mechanism including restriction crimps 132/150; fig. 4K-4R disclosing stop member/attachment 
the first medial anchor having an extension portion adapted to affix to a portion of a perineal membrane of the patient on a first side of a urethra (Catanese in at least fig. 1B, 1C, 8O, 8P, [0041-0042], [0160-0162], [0261], [0285-0286],[0296] for example discloses the first medial anchor 14 having an extension portion adapted to affix directly/indirectly to a portion of a perineal membrane of the patient on a first side of a urethra).
a second implant device physically separate from the first implant device and having a second medial anchor and a second extension member, the second medial anchor having a extension portion adapted to affix to a portion of the perineal membrane of the patient on a second side of the urethra opposite the first side of the urethra (Catanese in at least fig. 1B, 1C, 8O, 8P, [0041-0042], [0160-0162], [0261], [0285-0286],[0296] for example discloses a second implant device 10 physically separate from the first implant device and having a second medial anchor 14 and a second extension member 16, the second medial anchor 14 having an extension portion adapted to directly/indirectly affix to a portion of the perineal membrane of the patient on a second side of the urethra opposite the first side of the urethra).
Catanese does not necessarily require anchor having a pivotable extension portion or wherein tensioning adjustment on at least the first implant device provides support for the urethra.
 However, Catanese discloses other embodiments which discloses anchor having a pivotable extension portion (First, Examiner notes that the specification is silent as to the 
wherein tensioning adjustment on at least the first implant device provides support for the urethra (Catanese in at least fig. 8O, [0041-0042], [0160-0262], [0168], [0177], [0223], [0227], [0249-0251], [0253], [0255], [0259], [0291]  disclose connector 16 embodiments tensioning member, elastic suture connector (in at least [0041], [0160-0162], [0291]) and a desired tension is introduced in the connector 16, which read on tensioning adjustment on at least the first implant device provides support for the urethra as explicitly, positively and specifically recited by the Applicants. See at least [0160] “Distal anchor 12 and proximal anchor 14 are implanted in the anatomy such that a desired distance or tension is created in connector 16.”; [0223] “A suitable tension may be introduced into connector 16 before the step of attaching proximal anchor 14 to connector 16. In order to introduce this desired tension, proximal anchor delivery device 34 further comprises a tensioning mechanism.”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the anchors of Catanese with pivotable anchors as claimed in order to minimal invasively, enable and ease introducer-delivery device assisted intralumenal delivery of 

As per Claim 16, Catanese as a whole further discloses system wherein tensioning adjustment on the first implant device and the second implant device provides support for the urethra to restore continence (Catanese in at least fig. 8O, [0041-0042], [0160], [0168],[0177], [0223],[0227],[0229],[0249-0251], [0253],[0255], [0259], [0262], [0286] disclose tensioning adjustment on the first implant device 10 and the second implant device 10 to create desired tension and provide support for the urethra to restore continence). 

As per Claim 17, Catanese as a whole further discloses system wherein at least one of the first extension member and the second extension member includes a suture (Catanese in at least [0041], [0161-0162],[0291] for example discloses wherein at least one of the first extension member 16 and the second extension member  16 includes a suture). 

As per Claim 18, Catanese as a whole further discloses system wherein at least one of the first extension member and the second extension member includes an elongate mesh (Catanese in fig. 8K, [0283] discloses of synthetic biocompatible polymer sling extension member genus which would encompass a mesh species which is well-known and conventional for example see Chu; Michael S.H., US 20070173864 A1, figure 4, [0044-0045] for example). 

As per Claim 19, Catanese as a whole further discloses system further including a first distal anchor device operably connected to the first medial anchor via the first extension member (Catanese in at least fig. 1B, 1C, 8O, 8P, [0041-0042], [0160-0162], [0261], [0285-0286], [0296] for example discloses a first distal anchor 12 device operably connected to the first medial anchor 14 via the first extension member 16). 

As per Claim 20, Catanese as a whole further discloses system wherein the first distal anchor is adapted to engage a target tissue site selected from the group consisting of: an obturator foramen, abdominal fascia, rectus fascia, athe tendinous arch of a levator ani, a Cooper's ligament, and a pubic symphysis cartilage (Catanese in at least fig. 1B, fig. 8P, [0160], [0153], [0261], [0283], [0286], [0296]).
Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gazdzinski in view of Hunt (Pub. No.: US 20080004686 A1, hereinafter referred to as “Hunt”).
As per independent Claim 14, Catanese as a whole further discloses wherein the at least one first medial anchor or the first distal anchor include an adhesive to assist in tissue engagement (Catanese in at least [0161], [0170], [0176], [0179], [0222] discloses wherein the at 
Catanese does not explicitly disclose a light-activated adhesive.
 However, Hunt discloses system wherein the adhesive is a light-activated adhesive (Hunt in [0043] discloses a light-activated adhesive). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the adhesive of Catanese with a light-activated adhesive as taught by Hunt in order to secure the implant to tissue within a body using a minimally invasive light-emitting system (Hunt, para.[007],[0043]).  
Response to Amendment
 According to the Amendment, filed  02/18/2021, the status of the claims is as follows:
Claims 1,  10-12, 15 and 20 are currently amended; 
Claims 2-6, 9, 13, 14, 16-29 are as originally filed; and
Claims 7-8 are cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 02/18/2021.  No new matter was introduced.
By the current amendment, as a result, claims 1-6 and 9-20 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Pages 6-7 of Applicant’s Amendment dated  02/18/2021
[A]: The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated 
[B]: The Examiner disagrees with the Applicant, and in light of the amendments/arguments, maintains the following non prior art related objections/rejections raised in Office Action dated 11/19/2020: [1] The 35 U.S.C. 112 Second Paragraph, rejections to claims 9-11 as raised in Office Action dated  11/19/2020 paras. [12] is maintained in view of the amendment, filed 02/18/2021 as the amendments do not cure the noted issue. Please also cross-reference detailed rejection above.

Issues Raised and Arguments to Double Patenting Rejections presented on Page 6-7 of Applicant’s Amendment dated   02/18/2021 where Applicant’s’ remarks inter alia that: 
Double Patenting
The claims were rejected on the ground of nonstatutory double patenting as being unpatentable over claims of patent granted to US 10314681 B2 to Lund; Robert E. et al. 
The claims have been amended as shown above. It is respectfully requested that the double patenting rejection be held in abeyance until claims are found to be allowable.

Applicant request that the double patenting rejection be held in abeyance until claims are found to be allowable is noted. However, in the interest of a complete written record, the double patenting rejection detailed above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated   02/18/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claim 1 and Claim 15
[A] Claims 1 and 15 were rejected under 35 U.S.C. 103(a) as being unpatentable over Catanese; Joseph III et al. (Pub. No.: US 20060265042 Al). 

[B] Independent claims 1 and 15 have been amended as shown above. Specifically, independent claims 1 and 15 have been amended to recite a stop member. 

[C] It does not appear that the cited references, alone or in proper combination, disclose such a device. It is respectfully submitted that independent claims 1 and 15 are allowable.

Applicant’s arguments with respect to the above claim limitation in amended independent Claim 1 and Claim 15 have been considered but are not found persuasive for the following reasons. 
Catanese in at least fig. 2, fig. 4, [0161-0162], [0170]   discloses a stop member/attachment mechanisms operatively coupled to the extension member 16. For example see at least  Cantanese [0161] “The distal tip of connector 16 is enlarged… This attaches connector 16 to tube 18. Tube 18 may comprise one or more additional attachment mechanisms to attach a distal region of connector 16 to tube 18… the distal region of connector 16 is attached to tube 18 by one or more inwardly opening flaps 20 … Flaps 20 grip connector 16 and thus prevent the relative motion of connector 16 and tube 18; [0162] “Proximal anchor 14 further comprises an attachment mechanism to attach connector 16 to tube 24. … the attachment mechanism comprises a lock pin that frictionally attaches connector 16 to tube 24”; [0170] attachment mechanisms to attach distal anchor 12 to connector 16. In the embodiment shown in FIG. 2A, the attachment mechanism comprises an enlarged distal tip of connector 16. … The enlarged distal tip anchors connector 16 to tube 18. … Other examples of attachment mechanisms include, but are not limited to one or more knots on connector 16, one or more turnbuckles on connector 16, crimped regions of distal anchor 12, additional crimping elements that crimp onto the outer surface of connector 16, or crimping elements that fit inside the tube, etc.” emphasis added. Also see fig. 4A-4G disclosing stop member/attachment mechanism including locking tab/pin, slot, flap; fig.  4I-4J, 4S-4X disclosing stop member/attachment mechanism including restriction crimps 132/150; fig. 4K-4R disclosing stop member/attachment mechanism including wedging elements 134/144; fig. 4Y-4Z disclosing stop member/attachment mechanism including anchoring ring and external groove/slot; fig. 4AD disclosing stop member/attachment mechanism including lumen plug 164; fig. 4AK, 4L disclosing stop member/attachment mechanism including inwardly opening flaps 20.
Please also see detailed claim interpretation, claim limitation mapping to prior art disclosed features and method steps and detailed explanations above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 7 of Applicant’s Amendment dated   02/18/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 2-6 and 9-14, 16-20.
[a] Claims 2-13 and 16-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over Catanese; Joseph III et al. (Pub. No.: US 20060265042 Al). Claim 14 was rejected under 35 U.S.C. 103(a) as being unpatentable over Catanese in view of Hunt (Pub. No.: US 20080004686 Al).



Applicant’s arguments [a-b] with respect to dependent claims 2-6 and 9-14, 16-20 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-6 and 9-14, 16-20 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.

Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        April 2, 2021